Citation Nr: 1026219	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk






INTRODUCTION

The Veteran had active military service from September 1956 to 
December 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2008 rating decision in which the RO, inter alia, denied a 
compensable rating for service-connected bilateral hearing loss.  
The Veteran filed a notice of disagreement (NOD) in March 2009, 
and the RO issued a statement of the case (SOC) in September 
2009.  The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2009.  The RO 
issued a supplemental SOC (SSOC) in November 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the February 2008 claim for increase, 
audiometric testing has revealed no worse than Level II hearing 
in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.85 (Diagnostic Code 6100), 4.86 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2008 pre-rating letter provided notice to 
the appellant regarding what information and evidence is needed 
to substantiate a claim for a higher rating, as well as what 
information and evidence must be submitted by the appellant, and 
what evidence would be obtained by VA.  The March 2008 letter 
also provided general information pertaining to VA's assignment 
of disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, and specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect).  The May 2008 RO rating decision reflects the 
RO's adjudication of the claim after issuance of the March 2008 
letter.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment 
records, and the reports of March 2008 and November 2009 VA 
audiological evaluations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran.  The Board also finds that no additional 
RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.	Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent, based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, the 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 
C.F.R. § 4.86.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).  The following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

The Veteran filed a claim for increased rating in February 2008.  
Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that a compensable rating for 
the Veteran's bilateral hearing loss is not warranted at any 
point pertinent to the claim for increase.

In his substantive appeal and other statements, the Veteran has 
indicated that he has trouble hearing when there is background 
noise, but can generally hear when it is quiet.

On March 2008 QTC audiological evaluation, the Veteran's pure 
tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
30
80
90
Left
25
30
75
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.  The 
audiologist stated that the results showed a sensorineural 
hearing problem.

On January 2008 audiological evaluation, the Veteran's pure tone 
thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
75
75
Left
10
15
60
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 96 percent in the left ear.  The 
examiner noted that the Veteran said he might have a little 
trouble hearing in a few situations, especially noise.  It was 
also noted that the Veteran did not want hearing aids.

On November 2009 VA audiological evaluation, the Veteran's pure 
tone thresholds, in decibels, were as follows:
 

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
15
75
85
Left
15
20
65
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
audiologist stated that the results showed normal hearing 
sensitivity from 250 Hz to 2000 Hz with a severe sensorineural 
loss from 3000 Hz to 4000 Hz and at 8000 Hz in the right ear.  
The audiologist further stated that in the left ear, the results 
showed normal hearing sensitivity from 250 Hz to 2000 Hz with a 
moderately severe to severe sensorineural loss from 3000 Hz to 
8000 Hz.  

The Board notes that the RO did not consider the results of the 
January 2008 audiology evaluation because the examiner did not 
use the Maryland CNC speech discrimination test.  See 38 C.F.R. 
§ 4.85(a).  The report of this evaluation does not specify the 
type of speech discrimination test used; however, as explained 
below, even if these results are considered, a compensable rating 
for bilateral hearing loss is not warranted.

Applying the method for evaluating hearing loss to the results of 
January 2008, March 2008, and November 2009 audiological 
evaluations, the Board finds that, pertinent to the current claim 
for increase, audiometric testing has revealed no worse than 
Level II hearing in each ear, based on application of the 
reported findings to Table VI.  Application of these findings to 
Table VII corresponds to a noncompensable rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Because these results do not 
reflect an exceptional pattern of hearing loss in either ear, 
Table VIA is not for application.  38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of bilateral hearing loss, however, it 
must be emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its determination on 
the basis of the results of the audiology studies of record.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating schedule 
based on the Veteran's audiometry results.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that, in the audiological 
evaluation reports of record, the audiologists did not discuss 
the functional effects of the Veteran's bilateral hearing loss, 
other than to say that the Veteran has frequent communicative 
difficulty.  While such factors would be relevant to a claim for 
a higher rating on an extra-schedular basis (see Martinak v. 
Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran 
nor his representative have asserted the Veteran's entitlement to 
an extra-schedular rating for bilateral loss and such is not 
otherwise raised by the evidence of record.  See Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of 
findings as to functional effects does not render the 
audiological evaluation reports inadequate for rating purposes.

For all the forgoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's bilateral hearing loss, 
pursuant to Hart (cited above), and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, given the method for deriving schedular 
ratings for hearing, that doctrine is not for application in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    


ORDER

An increased (compensable) rating for bilateral hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


